Exhibit 4 STOCK OPTION AGREEMENT THIS STOCK OPTION AGREEMENT (this "Agreement") is made and entered into as of February6, 2012, by and between Stilwell Value Partners II, L.P. and Stilwell Value Partners VII, L.P. (collectively referred to as "SVP"), having their offices at 111 Broadway, 12th Floor, New York, NY 10006, and Peter Wilson, an individual residing at 813 Vanslyke Drive, Fontana, WI 53125 (the "Optionee"). WHEREAS, SVP beneficially owns approximately 71,300 shares of the common stock, par value $.01 per share (the "Common Stock"), of Harvard Illinois Bancorp, Inc., a Maryland corporation ("HARI"); WHEREAS, SVP and certain other parties, acting as a group (the "Stilwell Group"), may solicit proxies for one nominee and one alternate nominee for election to the Board of Directors of HARI (the "Board") at the 2012 annual stockholders meeting; WHEREAS, Optionee has consented to his nomination by the Stilwell Group to the Board as a nominee or an alternate nominee and has concurrently entered into a Nominee Agreement with the Stilwell Group (the "Nominee Agreement"); and WHEREAS, in consideration of the agreements of Optionee in the Nominee Agreement to stand for election to the Board and to serve if elected, SVP considers it desirable and in its best interests that the Optionee be granted the option to purchase up to an aggregate of Twenty Thousand (20,000) shares of the Common Stock owned by SVP (the "Option Shares") upon the terms and conditions set forth in this Agreement. NOW, THEREFORE, for good and valuable consideration, the adequacy of which is hereby acknowledged, and the mutual covenants hereinafter set forth, the parties hereto hereby agree as follows: 1.
